DETAILED ACTION
Claims 1 and 7-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 16 March 2022, the Applicant has filed a response on 16 June 2022.
Claims 2-6 have been cancelled.
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 8 and 9 have been considered and are moot in light of the amendment to the claims introducing previously indicated allowable subject matter.
Allowable Subject Matter
Claims 1 and 7-9 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
An on-board agent system comprising:
a plurality of agent functional units, each of the plurality of agent functional 5units being configured to provide a service including outputting a response using voice to an output unit according to an utterance of an occupant of a vehicle; and
a common operator configured to be shared by the plurality of agent functional units and provided in the vehicle,
wherein, when an operation is executed on the common operator with an 10operation pattern set to correspond to each of the plurality of agent functional units, an agent functional unit corresponding to the operation pattern of the executed operation is activated, and
wherein, when an operation has been executed on the common operator, each of the plurality of agent functional units collates an operation pattern set to correspond to each agent functional unit with an operation pattern of the executed operation and activates on condition that collation is established.
Closest Prior Art
The reference of Kennewick et al (US 2004/0193420 A1) provides teaching for speech units receiving speech from occupants in a vehicle [0121], a plurality of agent functional units which present responses to users through a text-to-speech engine [0124], processing units for integrating all the several parts together (Figure 3 Part 70, [0111]), an event manager as a common operator connected with the plurality of agents (Figure 5 Part 100), a variety of agents receiving and returning events to the event manager [0127], with system agents having their individual functionalities [0018], a main speech processing unit containing the event manager that can be attached to the vehicle [0100], and an event manager serving as a common operator which can provide the environment allowing the system to operate on multiple commands.
Owen et al (US 2017/0329590 A1) provides teaching for having an agent out of a series of agents perform its task after other agents have performed their own tasks within a sequence of tasks that are to be performed [0071].
The prior art of record taken alone or in combination however fail to teach, inter alia, an on-board agent system which activates each agent functional unit after an operation has been executed on a common operator, based on the condition that a collation of an operation pattern for each agent functional unit has been established.
Claim 1 is hereby allowed over the prior art of record.
Dependent claim 7 depends on claim 1 and is also allowed over the prior art of record based on its dependence on an allowed base claim.
With regard to independent claim 8, the prior art of record taken alone or in 
combination fail to teach, inter alia, an on-board agent system control method which activates each agent functional unit after an operation has been executed on a common operator, based on the condition that a collation of an operation pattern for each agent functional unit has been established.
Claim 8 is hereby allowed over the prior art of record.
With regard to independent claim 9, the prior art of record taken alone or in 
combination fail to teach, inter alia, a computer-readable non-transitory storage medium storing instructions for activating each agent functional unit after an operation has been executed on a common operator, based on the condition that a collation of an operation pattern for each agent functional unit has been established.
Claim 9 is hereby allowed over the prior art of record.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657